DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on September 24, 2020 and October 21, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claims 1,2,3, 4,6, 9,12, 13,17-20 rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brooke (US Pub. No.: US 2015/0078738 A1). 

           Regarding claim 1, Brooke discloses a stabilization degree adjustment method (Fig. 1; Para 28; stabilizing assembly 100) comprising:

and adjusting a stabilization degree of a stabilization mechanism according to the
 degree adjustment instruction (Para 35; (i) receive movement data based on detected movement or change of position of the stabilization system from a set of points of rotation; (ii) determine a set of corrective action control inputs, where the corrective action is to maintain the desired orientation and balance the object.  The motor may be configured to rotate the gimbal in either clockwise or counterclockwise angular directions. The assembly may comprise a lens cover 310, e.g., a standard or aftermarket product for use with the image capture device 308. A tilt plate 312 may connect the image capture device 308 to one or more bogies 312. A roll motor 314 and drive wheel 316 may be connected at a roll motor mount. The assembly may also comprise one or more tilt motors 318, which may be protected by an electronics cover 320. In some embodiments, a rear cover 322 may be used to protect the assembly from damage and/or the element),
 the stabilization mechanism being configured to support a load (  Par 35; stabilizing controller of the optically centered system comprising a gimbal with a track 302 and bogie 304, 306 may be used to balance, support, and/or orient a device, e.g., an image capture device 308.) .
Regarding claim 2, Brooke disclosesthe stabilization degree adjustment method of claim 1, wherein the stabilization
	Regarding claim 3, Brooke discloses the stabilization degree adjustment method of claim 1, wherein adjusting thestabilization degree of the stabilization mechanism according to the stabilization degree adjustment instruction includes:
determining a stabilization coefficient according to the stabilization degree adjustment instruction, the stabilization coefficient characterizing the stabilization degree of the
 stabilization mechanism ( Para 35; receive movement data based on detected movement or change of position of the stabilization system from a set of points of rotation; (ii) determine a set of corrective action control inputs, where the corrective action is to maintain the desired orientation and balance the object; wherein the detected movement data can be considered as coefficient that reflects the degree of adjustment needed ) and
adjusting the stabilization degree of the stabilization mechanism according to the
stabilization coefficient (Para 35; determine a set of corrective action control inputs, where the corrective action is to maintain the desired orientation and balance the object; 
	Regarding claim 4, Brooke discloses  the stabilization degree adjustment method of claim 3, wherein adjusting thestabilization degree of the stabilization mechanism according to the stabilization coefficientincludes:
increasing or decreasing the stabilization degree of the stabilization mechanism according to the stabilization coefficient ( Para 34, 35; Para 34-37;   A set of one or more sensors (not shown) may be configured to sense movement of the stabilization system and provide movement data to the controller having a processor and memory, whereby the controller may send signals to a motor 250 coupled to the sensor and to the track 210 and bogies 220, 230 in the illustrated embodiment. The stabilization system may be configured to rotate the object about a first axis in response to the movement data--provided by the sensors--to maintain the balance of the object. i) receive movement data based on detected movement or change of position of the stabilization system from a set of points of rotation; (ii) determine a set of corrective action control inputs, where the corrective action is to maintain the desired orientation and balance the object; and (iii) send signals comprising the corrective action commands to a motor coupled to the sensor and to the track and bogie. Optionally, the motor may be configured to rotate the gimbal in either clockwise or counterclockwise angular directions; wherein corrective action control can adjust /change/increase and decrease the movement based on detected movement or change of position of the stabilization) .
Regarding claim 6, Brooke discloses the stabilization degree adjustment method of claim 3, further comprising, after determining the stabilization coefficient according to the stabilization degree adjustment instruction:
outputting the stabilization coefficient (Para 34-35; receive movement data based on detected movement or change of position of the stabilization system from a set of points of rotation).
Regarding claim 9, Brooke discloses the stabilization degree adjustment method of claim 1, wherein adjusting the stabilization degree of the stabilization mechanism according to the stabilization degreeadjustment instruction includes:
adjusting a change range of a terminal end of the stabilization mechanism according 
to the stabilization degree adjustment instruction （Parade32-40；receive movement data based on detected movement or change of position of the stabilization system from a set of points of rotation; (ii) determine a set of corrective action control inputs, where the corrective action is to maintain the desired orientation and balance the object; and (iii) send signals comprising the corrective action commands to a motor coupled to the sensor and to the track and bogie； wherein only certain range of motion can be adjusted in order to balance the object and maintain the desired position and orientation ; and it’s based on the corrective command ） .
Regarding claim 12, Brooke discloses the stabilization degree adjustment method of claim 1, wherein obtaining thestabilization degree adjustment instruction includes:receiving an operation of a user on a physical adjustment switch; and generating the stabilization degree adjustment instruction according to the operation ( Para 23; electronic dampening and motor control, where the motor control may be pre-set to various modes, e.g., heading hold, jolt dampening, custom, etc., and achieved via an onboard switch, knob, and/or selector. ) .
	Regarding claim 13, Brooke discloses the stabilization degree adjustment method of claim 12, wherein:
receiving the operation includes receiving a rotation direction input by the user on an
adjustment knob and generating the stabilization degree adjustment instruction according to theoperation includes generating the stabilization degree adjustment instruction according to the rotation direction;
receiving the operation includes receiving a sliding direction input by the user on an adjustment slider and generating the stabilization degree adjustment instruction according to theoperation includes generating the stabilization degree adjustment instruction according to the sliding direction; and/or receiving the operation includes receiving a button amount input by the user on a physicalbutton and generating the stabilization degree adjustment instruction according to the operationincludes generating the stabilization degree adjustment instruction according t
	Regarding claim 17, Brooke discloses the
stabilization degree adjustment method of claim 1, wherein obtaining thestabilization degree adjustment instruction includes at least one of:
receiving a touch operation input by a user on a touch device and generating the stabilization degree adjustment instruction according to the touch operation ( Para 23; here the motor control may be pre-set to various modes, e.g., heading hold, jolt dampening, custom, etc., and achieved via an onboard switch, knob, and/or selector.) ;
receiving the stabilization degree adjustment instruction sent by a communication 
device of the stabilization mechanism ( Par 35; a stabilizing controller send signals comprising the corrective action commands to a motor coupled to the sensor and to the track and bogie) ;
 or 


	Regarding claim 18, Brooke discloses the stabilization degree adjustment method of claim 1, further comprising:
identifying a movement state of a carrier carrying the stabilization mechanism ( Para 33-37; stabilizing gimbal assembly; movement data) ; and
outputting a reference stabilization degree according to the movement state (Para 34; -35; A set of one or more sensors (not shown) may be configured to sense movement of the stabilization system and provide movement data to the controller having a processor and memory, whereby the controller may send signals to a motor 250 coupled to the sensor and to the track 210 and bogies 220, 230 in the illustrated embodiment. The stabilization system may be configured to rotate the object about a first axis in response to the movement data--provided by the sensors--to maintain the balance of the object.) .
	Regarding claim 19, Brooke discloses a stabilization mechanism configured to support a load ( Para 20, 30-35;  an image stabilization system comprising a pivoted supported structure with a track and bogie is disclosed as having a two-axis ring style object stabilizing gimbal and the system supports an image capture device) , comprising:

a processor  (Para 34; processor) configured to call the program codes and execute the program codes to:
obtain a stabilization degree adjustment instruction (Para 35; (i) receive movement data based on detected movement or change of position of the stabilization system from a set of points of rotation; (ii) determine a set of corrective action control inputs, where the corrective action is to maintain the desired orientation and balance the object.  The motor may be configured to rotate the gimbal in either clockwise or counterclockwise angular directions. The assembly may comprise a lens cover 310, e.g., a standard or aftermarket product for use with the image capture device 308. A tilt plate 312 may connect the image capture device 308 to one or more bogies 312. A roll motor 314 and drive wheel 316 may be connected at a roll motor mount. The assembly may also comprise one or more tilt motors 318, which may be protected by an electronics cover 320. In some embodiments, a rear cover 322 may be used to protect the assembly from damage and/or the element); and
adjust a stabilization degree of the stabilization mechanism according to the stabilization degree adjustment instruction (Para 35; (i) receive movement data based on detected movement or change of position of the stabilization system from a set of points of rotation; (ii) determine a set of corrective action control inputs, where the corrective action is to maintain the desired orientation and balance the object.  The 
	Regarding claim 20, Brooke discloses A gimbal device (Para 20, 30-35;  an image stabilization system comprising a pivoted supported structure with a track and bogie is disclosed as having a two-axis ring style object stabilizing gimbal and the system supports an image capture device) comprising:
a stabilization mechanism configured to support a load (Para 20, 30-35;  an image stabilization system comprising a pivoted supported structure with a track and bogie is disclosed as having a two-axis ring style object stabilizing gimbal and the system supports an image capture device) , the stabilization mechanism including:
memory storing program codes (Para 34; where the stabilizing controller comprises a processor and memory to send command data for controlling motion about each of the X-axis, Y-axis, and Z-axis) ; and a processor  (Para 34; processor) configured to call the program codes and execute the program codesto:obtain a stabilization degree adjustment

 and adjust a stabilization degree of the stabilization mechanism according tothe stabilization degree adjustment instruction (Para 35; (i) receive movement data based on detected movement or change of position of the stabilization system from a set of points of rotation; (ii) determine a set of corrective action control inputs, where the corrective action is to maintain the desired orientation and balance the object.  The motor may be configured to rotate the gimbal in either clockwise or counterclockwise angular directions. The assembly may comprise a lens cover 310, e.g., a standard or aftermarket product for use with the image capture device 308. A tilt plate 312 may connect the image capture device 308 to one or more bogies 312. A roll motor 314 and drive wheel 316 may be connected at a roll motor mount. The assembly may also .

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brooke (US Pub. No.: US 2015/0078738 A1), in view of Guo et al. (US Pub. No.: US 2020/0124228 A1).
Regarding claim 7, Brooke does not disclose locking the stabilization mechanism in response to the stabilization mechanism being in a complete non-stabilization state.

locking the stabilization mechanism in response to the stabilization mechanism being in a complete non-stabilization state ( Par 44; lock the gimbal camera 30 to cause the gimbal camera to be in angles that are locked) .
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooke with the teaching of Guo to lock gimbal in certain positions when the camera was not being stable in order to fix the camera into certain angles to capture images with reduced blur and improve image stabilization.

Allowable Subject Matter
4.  Claims 5, 8,10,11,14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
    Regarding claim 5, none of the prior art discloses “the stabilization degree adjustment method of claim 4, wherein a value range ofthe stabilization coefficient is a preset value interval, and the stabilization coefficient ispositively correlated with the stabilization degree within the preset value interval” in combination of other limitation in the claim. 

the stabilization degree adjustment method of claim 7, wherein locking thestabilization mechanism includes at least one of:
locking the stabilization mechanism at a first angle, the first angle being a preset value ofa joint angle of a transmission mechanism of the stabilization mechanism connected to a base;
locking the stabilization mechanism at a second angle, the second angle being a value ofthe joint angle of the transmission mechanism when the stabilization degree adjustmentinstruction is obtained; or
detecting a difference between the first angle and the second angle, and in
response to the difference meeting a preset condition, locking the stabilizationmechanism at the first angle; andin response to the difference not meeting the preset condition, 
locking the stabilization mechanism at the second angle” in combination of other limitation in its base claim.
	Regarding claim 10, none of the prior art discloses “ the stabilization degree adjustment method of claim 9, wherein: the stabilization degree adjustment instruction indicating a stabilization coefficientcharacterizing the stabilization degree of the stabilization mechanism; and adjusting the change range of the terminal end of the stabilization mechanism includes: determining a current end-to-ground speed of the stabilization mechanism; and 
	Regarding claim 11, none of the prior art discloses 
the stabilization degree adjustment method of claim 10, wherein determining thecurrent end-to-ground speed of the stabilization mechanism includes: obtaining a current joint angle of a transmission mechanism of the stabilizationmechanism connected to the base; obtaining speed information of the base;obtaining speed information of the terminal end of the stabilization mechanism; and determining the current end-to ground speed of the stabilization mechanism based on thecurrent joint angle, the speed information of the base, and the speed information of the terminal end” in combination of other limitation in its base claim.
	Regarding claim 14, none of the prior art discloses
“wherein generating thestabilization degree adjustment instruction according to the
 operation includes:
determining a change of the physical adjustment switch according to the operation; and

	Regarding claim 15, none of the prior art discloses “ the stabilization degree adjustment method of claim 14, wherein the stabilization degree adjustment instruction indicates a stabilization coefficient characterizing the stabilzation degree of the stabilization mechanism; the method further comprising: setting a corresponding relationship between the voltage and the stabilization coefficient.
          Regarding claim 16, none of the prior art discloses “wherein the corresponding relationship includes:
the stabilization coefficient changing linearly with the voltage; or the stabilization coefficient changing nonlinearly with the voltage” in combination of other limitation in its base claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696